Citation Nr: 1044245	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-46 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) based upon service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the RO.  The Board 
notes that the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for entitlement 
to a total rating based upon individual unemployability (TDIU) is 
generally a rating theory and "not a separate claim for 
benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In August 2010, the Veteran had a hearing at the RO 
before the Acting Veterans Law Judge whose signature appears at 
the end of this decision.  The transcript of that hearing has 
been associated with the claims folder.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2006, 
October 2006, and September 2008.  The Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  The Veteran was 
also provided adequate notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  VA has a duty to assist claimants which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran contends that an increased rating is 
warranted for his service-connected PTSD.  He also contends that 
his service-connected disabilities, primarily PTSD, preclude him 
from performing substantially gainful employment.  At his 
personal hearing in August 2010 he asserted that the report of 
his December 2006 VA examiner is inconsistent with the other 
treatment evidence of record.  The Board notes that the record 
shows the Veteran was employed at the time of the December 2006 
VA examination and that records show he is presently unemployed.  
In fact, a July 2008 VA examiner noted it was questionable 
whether or not the Veteran would be able to maintain any job over 
the long haul due to his irritability, lack of patience, 
suspiciousness of authority, problems focusing and staying on 
task, continuing sleep problems, hypervigilance, and exaggerated 
startle response.  An October 2009 VA treatment report, however, 
noted diagnoses of PTSD, anxiety disorder, and depression and 
provided a global assessment of functioning (GAF) score of 55.  

The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  A GAF score of 55 is indicative of moderate 
difficulty in social, occupational, or school functioning.  In 
light of the conflicting medical opinions of record, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  Appropriate efforts 
should also be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and extent 
of his service-connected PTSD.  Due to the 
Veteran's reported difficulties with the 
December 2006 VA examiner, to the extent 
possible, appropriate efforts should be 
taken to have another examiner conduct the 
examination.  The examination must be 
conducted following the protocol in VA's 
Review Examination for PTSD.

All indicated tests and studies are to be 
performed, and a comprehensive occupational 
history is to be obtained.  The examiner 
should also comment as to the impact the 
Veteran's service-connected disabilities, 
including PTSD, have on his daily 
activities and his ability to maintain 
employment.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
records review took place should be 
included in the report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


